Citation Nr: 1545080	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from November 1990 to March 1997 with National
Guard service from January 1998 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected depressive disorder has been productive of occupational and social impairment, with deficiencies in work, family relations, and mood, due to such symptoms as suicidal ideation, sleep impairment, anxiety, near continuous depression, impaired impulse control, memory loss, irritability, isolative behavior, difficulty in establishing and maintaining effective work and social relationships, and angry outbursts.

2.  The evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for depression have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher rating, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the initial adjudication of the claim, thereby satisfying the VA's duty to notify in this case.  See the April 2011 VCAA letter; Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA and private treatment records and lay statements are in the file.  

During the appeal period, the Veteran underwent a VA examination in to assess the current severity of his service-connected depressive disorder.  The VA examination is adequate, as it is predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinion stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Increased Rating Claim

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's depression has been evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

Under Diagnostic Code 9434, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

B.  Depression

Service connection was originally granted for depression by means of an October 2009 rating decision.  The present claim for an increased rating was filed in March 2011.

VA treatment records from 2011 through 2013 consistently found the Veteran to be calm, cooperative, well groomed, and appropriately dressed.  His concentration and motor function were within normal limits.  The Veteran appeared depressed; GAF scores ranging from 40 to 45 were assigned.

On VA compensation and pension examination in May 2011, it was noted that the Veteran received treatment for depression since 2009.  He had been prescribed citalopram.  He experienced a depressed and irritable mood daily of moderate to severe intensity.  He maintained poor eye contact and had a constricted affect.  He was able to perform serial sevens, and he was oriented to person, time, and place.  No delusions were present.  No obsessive or ritualistic behavior was reported.  He had poor impulse control and isolated himself to avoid confrontations.  He was able to maintain his personal hygiene.  His immediate memory was mildly impaired; remote and recent memory was normal.  The GAF score assigned was 45.

In June 2013, K.D., a coworker, wrote that when he was previously employed, the Veteran worked the graveyard shift because it was less aggravating and stressful in dealing with crowds.  He noted that the Veteran still had numerous problems tolerating management.

Another June 2013 letter from G.C.C., the Veteran's property manager, reflects that the Veteran required assistance with many of his errands due to complications from his depression.  He ensured that the Veteran took his depression medication.

In an October 2014 letter, E.P.D., M.D., wrote that the Veteran experienced irritability, lack of motivation, fatigue, decreased energy, and decreased concentration.  She specified that the Veteran's irritability significantly impaired his ability to maintain and obtain social and occupational relationships.  Dr. D. also submitted a questionnaire in which she noted the Veteran's deficiencies in family relations, deficiencies in mood, difficulty in adapting to stressful circumstances, and suicidal ideation.  She noted that the Veteran's lowest GAF score in the past year was 30, and his highest GAF score was 45.

In a May 2015 letter, the Veteran stated that he had been frustrated to the point of violence.  His irritability was intense.  

On VA compensation and pension examination in May 2015, the examiner opined that the Veteran's psychiatric symptoms were best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was single and had no children.  He had two friends who were also Veterans.  He did not like to be around people.  He had been prescribed Celexa, prazosin, and Lamictal; however, he continued to have violent episodes, anxiety, and depression.  Symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances were noted.  

Having reviewed the evidence of record, for the entire period under appeal, the Board finds that the Veteran's service-connected depressive disorder symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, due to such symptoms as: suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships, as required for a 70 percent rating under DC 9434.  See 38 C.F.R. § 4.130.

In this regard, the evidence reflects that throughout the appeal period, the Veteran's service-connected depressive disorder has been manifested predominantly by symptoms of depressed mood and affect, suicidal ideation, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, and anxiety.  Also, the Board notes that the Veteran has reported difficulty in maintaining and establishing relationships with others, as demonstrated by his isolating and avoidant behaviors, his irritability, and tendency to have angry outbursts.  Further, the GAF scores assigned throughout the period on appeal have ranged primarily from 40 to 45, which are indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Therefore, the Board concludes that a 70 percent rating throughout the appeal period is warranted for the service-connected depressive disorder.  

A rating in excess of 70 percent is not warranted, as the Veteran's depressive symptoms have not resulted in total social impairment.  Throughout the period on appeal, the Veteran has denied experiencing delusions or hallucinations.  He has been shown to maintain at least a minimal level of hygiene.  He has demonstrated mild memory loss, but the level of memory loss has not risen to the level of forgetting his own name or own occupation.  Additionally, while the Veteran has demonstrated extreme irritability and outbursts, he has not demonstrated a persistent danger of hurting himself or others.  For these reasons, a disability rating higher than 70 percent is not warranted. 

The Board has additionally considered whether the Veteran's service-connected depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected depressive disorder is manifested by symptoms of chronic sleep impairment, lack of interest in activities, memory loss, irritability, anger, avoidant and isolative behavior, difficulty in establishing and maintaining effective work and social relationships, and anxiety.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In summary and resolving all doubt in the Veteran's favor, a 70 percent rating is assigned for the Veteran's service-connected depressive disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) .

The Veteran has service-connected evaluations of 70 percent for depressive disorder (as of this decision), and 40 percent for degenerative disc disease of the lumbar spine.  His combined disability evaluation is now 80 percent.  As such, the Veteran's service-connected disabilities render him eligible for consideration of a TDIU under the schedular percentage requirements.  38 C.F.R. § 4.16(a).

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an October 2014 letter, E.P.D., M.D., specified that she was a board certified psychiatrist currently working for the Miami VA Health Care System.  She opined that the Veteran was unable to maintain substantially gainful employment as a result of his psychiatric diagnosis of Major Depressive Disorder.  She indicated that the Veteran's irritability and poor focus prevented the Veteran from being a reliable and productive employee.  She mentioned that the Veteran's degenerative disc disease often exacerbated his depressive symptoms, caused him severe pain, and hindered his mobility.

In a November 2014 letter, G.J.I., M.D., opined that due to the Veteran's chronic pain and depressive disorder, he was unemployable.  He specified that the Veteran suffered from cervical and lumbar disc disease with associated spondylosis which caused chronic pain and spasm.  He also noted the Veteran's history of severe depressive disorder and behavioral outbursts.

Based on all the evidence of record of the Veteran's various service connected disabilities (depression, degenerative disc disease), and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following gainful employment due to the combined effects of his service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in any occupational setting due to his increasing physical and mental health limitations, as demonstrated by the evidence.  Therefore, the Board concludes that a TDIU is warranted.



ORDER

A disability rating of 70 percent for the Veteran's depression is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


